DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/30/2020.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/30/2015. It is noted, however, that applicant has not filed a certified copy of the CN201510385782 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Chinese Patent Application Publication # CN103582297A) in view of Lee et al. (US Patent Application Publication # 2007/0085648).
Regarding Claim 1, Kong discloses a method for producing a three-dimensional inductance coil (i.e. inductor core A3/A501) in printed circuit board, comprising the steps of  
1) Drilling through-holes (i.e. machining a plurality of blind holes/through holes/vias A1/A5/A6/A502) on a twin surface copper-clad laminate (i.e. first plate set A100/printed circuit board A600 which is a copper clad laminate with conductive layers A200/A504 & A300/A505 on opposite surfaces) with bilaterally, to form two rows of through-holes on the twin surface copper-clad laminate;  
3) Copper-plating (i.e. electroplating or electroless plating) the walls of the through-holes to form a copper layer thereon;  
4) Filling the through-holes (i.e. filling of the conductive medium in a number of blind vias and/or vias) with copper fully to form a first copper column 
Kong does not explicitly disclose 2) Cleaning the interior of the through-holes to remove a residue after drilling;  5) Attaching photosensitive dry films to twin surfaces of the copper-clad laminate, and exposing and developing the dry films to perform patterns on twin surfaces of the copper-clad laminate, then etching the twin surfaces of the copper-clad laminate, thereby the first and the second copper column rows, as well as several separate upper and lower traces are made, wherein the top of the (n+1)th column of the first copper column row is connected to the top of the nth column of the second copper column row through one upper trace, and the bottom of the nth column of the first copper column row is connected to the bottom of the nth column of the second copper column row through one lower trace, where n is an integer and no less than 1.
Lee teaches 5) Attaching photosensitive dry films (i.e. dry etching is performed by using a photo etching pattern as a mask) to twin surfaces of the copper-clad laminate, and exposing and developing the dry films to perform patterns on twin surfaces of the copper-clad laminate, then etching the twin surfaces of the copper-clad laminate, thereby the first and the second copper column rows (i.e. a plurality of via holes 112 disposed in two rows filled with vertical conductive portions 120), as well as several separate upper and lower traces are made (i.e. first and second horizontal conductive portions 130 and 140 which connect respective vertical conductive portions 120 to each other in an alternating fashion to form coil structure 105 of inductor 100), wherein the top of the (n+1)th column of the first copper column row is connected to the top of the nth column of the second copper column row through one upper trace, and the bottom of the nth column of the first copper column row is connected to the bottom of the nth column of the second copper column row through one lower trace, where n is an integer and no less than 1 (Fig. 2-18; Abstract; 0032-0078).
Kong is silent on a cleaning step after drilling/machining the through holes.  However, such a step would inherently be performed after a drilling/machining step since residue must necessarily be removed to continue the manufacturing process. Kong is silent on the specific process to create a circuit pattern, but states that a circuit pattern is processed on the conductive/circuit layer. Lee teaches a method of manufacturing a similar inductor structure/configuration in a printed circuit board with more specific steps in the etching of the circuit patterns that connect the filled via/through holes. It would have been obvious to perform such a step in the manufacturing of the three-dimensional inductance coil in a printed circuit board of Kong, as taught by Lee, in order to facilitate the connection of different components of the inductor structure.

Regarding Claim 3, Kong discloses that the copper layer of the step 3) is made by an electroless copper metallization process (i.e. electroless plating) (Fig. 1-3 & 6; Abstract; Paragraph 0072, 0075, 0076, 0100, 0104, 0105, 0115).

Regarding Claim 4, Kong does not explicitly discloses that a thickness of the copper layer of the step 3) is 2 - 3 µm.  
Kong is silent on the specific thickness of the copper layer. However, it would have been an obvious matter of design choice to make the copper layer have a thickness of 2 - 3 µm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the copper layer have a thickness of 2 - 3 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Kong discloses that the filing process of the step 4) is a copper-plating process (i.e. electroplating) (Fig. 1-3 & 6; Abstract; Paragraph 0072, 0075, 0076, 0100, 0104, 0105, 0115).

Regarding Claim 6, Kong in view of Lee discloses that the two rows of through- holes are parallel one another, the intervals between two adjacent through-holes in the two rows of through-holes are identical (Fig. 2-18; Abstract; 0032-0078). As seen in the cited figures of Lee.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Chinese Patent Application Publication # CN103582297A) in view of Lee et al. (US Patent Application Publication # 2007/0085648) in further view of Li et al. (US Patent Application Publication # 2003/0061591).
Regarding Claim 2, Kong in view of Lee does not explicitly disclose that the drilling process of the step 1) is a UV laser drilling process; the cleaning process of the step 2) is a watery degumming process.  
Li teaches that the drilling process of the step 1) is a UV laser drilling process (Abstract; Paragraph 0048). Holes 502 are drilled using a laser.
Li teaches that it is well known in the art of plated through hole (PTH) vias to us a laser to drill the holes that will be plated to form the conductive vias. It would have been obvious to one skilled in the art to use a laser to form the vias of modified Kong, as taught by Li, in order to facilitate the manufacturing process. Also, as stated before, a cleaning step would be inherent to a process such as the one disclosed by Kong. A watery degumming process is known in the art as an example of such a cleaning process.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847